

114 S1857 RS: Microloan Modernization Act of 2015
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 224114th CONGRESS1st SessionS. 1857IN THE SENATE OF THE UNITED STATESJuly 23, 2015Mrs. Fischer (for herself, Ms. Ayotte, Mr. Scott, Mrs. Shaheen, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipSeptember 15, 2015Reported by Mr. Vitter, without amendmentA BILLTo amend the Small Business Act to provide for expanded participation in the microloan program, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Microloan Modernization Act of 2015. 2.DefinitionsIn this Act—
 (1)the term intermediary has the meaning given that term in section 7(m)(11) of the Small Business Act (15 U.S.C. 636(m)(11)); and
 (2)the term microloan program means the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)). 3.Microloan intermediary lending limit increasedSection 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)) is amended by striking $5,000,000 and inserting $6,000,000.
 4.Waivers of 25/75 ruleSection 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) is amended by adding at the end the following:
			
				(iii)Waiver
 (I)In generalThe Administrator shall by rule, after a notice and comment period of not less than 60 days, establish a process by which an intermediary may apply for and the Administrator may grant a waiver from the requirements of clause (i).
 (II)ContentsThe rule required under subclause (I) shall— (aa)require any applicant for a waiver to—
 (AA)specify how the applicant will use the additional technical assistance; and (BB)provide assurance, in a form provided for by the Administrator in the rule, that the intermediary will have sufficient funds to provide technical assistance to all borrowers of the intermediary; and
 (bb)incorporate any delegation of the authority of the Administrator to approve waivers to any appropriate subsidiary official..
 5.Lines of credit authorizedSection 7(m)(6)(A) of the Small Business Act (15 U.S.C. 636(m)(6)(A)) is amended by inserting (including lines of credit) after short-term. 6.Extended repayment termsSection 7(m)(6) of the Small Business Act (15 U.S.C. 636(m)(6)) is amended by adding at the end the following:.
			
 (F)Repayment terms for loans to small businessesThe Administrator may not impose limitations on the term for repayment of a loan made by an intermediary to a small business concern or entrepreneur, except that—
 (i)in the case of a loan made by an intermediary of not more than $10,000, the repayment term shall be not more than 6 years; and
 (ii)in the case of a loan made by an intermediary of more than $10,000, the repayment term shall be not more than 10 years..
 7.GAO study of microenterprise participationNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on—
 (1)the operations (including services provided, structure, size, and area of operation) of a representative sample of—
 (A)intermediaries that are eligible to participate in the microloan program and that do participate; and
 (B)intermediaries (including those operated for profit, operated as non-profits, and those affiliated with a United States institution of higher learning) that are eligible to participate in the microloan program and that do not participate;
 (2)the reasons why intermediaries described in paragraph (1)(B) choose not to participate in the microloan program;
 (3)recommendations on how to encourage increased participation in the microloan program by intermediaries described in paragraph (1)(B); and
 (4)recommendations on how to decrease the costs associated with participation in the microloan program for eligible intermediaries.September 15, 2015Reported without amendment